Name: Commission Regulation (EEC) No 3205/85 of 15 November 1985 on the sale by way of invitation to tender of unprocessed dried grapes for specific uses
 Type: Regulation
 Subject Matter: distributive trades;  trade policy;  food technology;  plant product;  foodstuff
 Date Published: nan

 No L 303/6 Official Journal of the European Communities 16 . 11 . 85 COMMISSION REGULATION (EEC) No 3205/85 of 15 November 1985 on the sale by way of invitation to tender of unprocessed dried grapes for specific uses tenderer should indicate in the tender in which state he wishes to take over the dried grapes ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regafd to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 746/85 (2), and in particular Article 4 (8) thereof, Having regard to Council Regulation (EEC) No 1277/84 of 8 May 1984 laying down general rules for the system of production aid for processed fruit and vegetables (3), and in particular Article 6 ( 1 ) thereof, Whereas Article 6 (2) of Commission Regulation (EEC) No 626/85 of 12 March 1985 on the purchasing, selling and storage of unprocessed dried grapes and figs by storage agencies (4) provides that products intended for specific uses to be determined shall be sold at prices fixed in advance or determined by an invitation to tender ; Whereas unprocessed dried grapes purchased by storage agencies for which no outlet has been found on the market should be sold for specific uses ; whereas dried grapes can be used in the manufacture of animal fodder and should be sold for that purpose ; whereas it is not appropriate to fix the selling prices in advance for that purpose ; whereas the invitation to tender procedure should be applied ; Whereas in order to ensure uniform treatment for traders in all Member States, the finished product to be obtained should be defined ; whereas a processing security should be required to ensure that the unprocessed dried grapes are used in accordance with applicable provisions ; Whereas Regulation (EEC) No 626/85 lays down the provisions to be complied with when products are sold by storage agencies ; whereas the tender referred to in Article 13 (2) of that Regulation should be supplemented by a declaration from the purchaser indicating the limitation on uses of the products ; Whereas dried grapes are normally stored in bags and are subject to fumigation before processing ; whereas the specific uses of dried grapes may make fumigation super ­ fluous and transport in bags inappropriate ; whereas the HAS ADOPTED THIS REGULATION : Article 1 1 . Unprocessed dried grapes purchased by storage agencies pursuant to Regulation (EEC) No 626/85 may be sold by them by way of invitation to tender in accordance with the provisions of this Regulation . 2 . Products sold pursuant to this Regulation shall be :  used in the manufacture of . products falling within heading No 23.07 of the Common Customs Tariff, or  denatured in such a way that they cannot be used subsequently for human consumption or incorporated into products for human consumption, including alcohol . The manufacture or the denaturing shall be finished not later than four months after the day of notification referred to in Article 17 of Regulation (EEC) No 626/85 . 3 . Products shall be considered as having complied with the provisions of paragraph 2 in cases where it is established that they have been made unfit for human and animal consumption in accordance with the wishes of the purchaser. 4 . A processing security guaranteeing that the unpro ­ cessed dried grapes are used or denatured as referred to in paragraph 2 within the period fixed shall be lodged. Article 2 1 . The storage agency shall , during the period of validity of a standing invitation to tender, issue partial invitations to tender. Each partial invitation to tender shall relate to the products referred to in Article 1 which are still available . 2 . The closing date for the submission of tenders for each partial invitation to tender shall be the fifth of each month at 1 p.m . If the fifth is a Sunday, Saturday or public holiday, the closing date shall be the first working day thereafter at 1 p.m . (') OJ No L 73, 21 . 3 . 1977, p. 1 . (2) OJ No L 81 , 23 . 3 . 1985, p. 10 . 0 OJ No L 123 , 9 . 5 . 1984, p. 25 . (4) OJ No L 72, 13 . 3 . 1985, p. 7 . 16 . 11 . 85 Official Journal of the European Communities No L 303/7 Article 3 The storage agency shall make the necessary arrange ­ ments to enable those concerned to examine, at their expense, samples of the products for sale, before submit ­ ting a tender. Article 4 In order to be deemed valid for consideration the tender shall contain the details referred to in Article 13 (2) of Regulation (EEC) No 626/85 and : (a) be accompanied by a written undertaking by the tenderer to the effect that he will have the products processed solely into products falling within heading No 23.07 of the Common Customs Tariff or denat ­ ured in such a way that they cannot be used sub ­ sequently for human consumption or the incorporated into products for human consumption, including alcohol ; (b) indicate whether :  the products are to be taken over in bags or in bulk,  fumigation is requested before the products leave the control of the storage agency. Article 5 1 . In cases where products are intended for processing in a Member State other than that in which they are stored, the products shall be dispatched in bulk, without fumigation, unless otherwise indicated in the tender in accordance with the provisions of Article 4. 2 . In cases where the tenderer has requested fumiga ­ tion, the products shall remain in bags until fumigation has taken place . Where fumigation has been requested or the products are to be taken over in bags in accordance with the tender, the tenderer shall pay for the bags or ensure that they are returned to the storage agency in accordance with the rules indicated in the partial invitation to tender drawn up by the storage agency. Fumigation costs shall be paid in addition to the price for the products. The costs shall be fixed by the competent authorities in the Member State in which the products are stored . Article 6 The storage agencies which sell pursuant to this Regula ­ tion and the amount of the processing security, shall be determined in accofdance with the procedure laid down in Article 20 of Regulation (EEC) No 516/77. Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 November 1985 . For the Commission Frans ANDRIESSEN Vice-President